



Exhibit 10.29




AMENDED LETTER OF ASSIGNMENT – April 2004




This Amended Letter of Assignment confirms the terms and conditions between
Vittorio Favati (“Employee”) and EGL Eagle Global Logistics (“Company”)
pertaining to the foreign assignment of Employee.




ASSIGNMENT




Employee is assigned to the ASPAC Region, and will be based in Singapore as
Executive Vice President Asia Pacific Region.  This position will report
directly to the President, International (a position which is currently filled
by the chief Executive Officer).




AMENDED COMPENSATION




Base salary:  Amended salary shall be USD $20,833.33 per month, based on a
twelve (12) month year effective April 4, 2004, with any increases or
adjustments only at the direction of and approval by the CEO, as applicable
under the Company’s Salary and Administration programs.




Any changes to this agreement must be in writing and endorsed by the Chief
Executive Officer and the VP Human Resources – Corporate.




Agreed:




  /s/ James R. Crane

 

07-12-2004

James R. Crane

 

Date

   

  /s/Vittorio M. Favati

 

07-05-2004

Vittorio Favati

 

Date

   

/s/Lorie J. Parmeter

 

07-07-2004

Lorie J. Parmeter, SPHR

 

Date

VP Human Resources

          








--------------------------------------------------------------------------------





LETTER OF ASSIGNMENT




This Letter of Assignment confirms the terms and conditions between Vittorio
Favati (“Employee”) and EGL Eagle Global Logistics (“Company”) pertaining to the
foreign assignment of Employee.




ASSIGNMENT




Employee is assigned to the ASPAC Region, and will be based in Singapore as
Executive Vice President Asia Pacific Region.  This position will report
directly to the CEO.  The effective date of this assignment will be on or about
July 30, 2001.  The duration of the assignment shall be a minimum of two (2)
years from the effective date in Singapore.  At the conclusion of the
assignment, Employee and family will be repatriated to the USA in accordance
with the conditions provided herein.




COMPENSATION




Base Salary:  Initially the base salary shall be USD $17,500 per month, based on
a twelve (12) month year, with any increases or adjustments only at the
direction of and approval by the CEO, as applicable under the Company’s Salary
and Administration programs.  Bonuses and commissions shall be in accordance
with established Company bonus or commission plan, or as directed by the CEO.




Other Compensation Provisions:  Barring any legal reasons to the contrary,
Employee may elect to have a portion of his salary paid in the USA and a portion
paid in Singapore.  Should Employee choose to maintain payment of a portion of
his salary in the USA, he will keep his eligibility for participation in the USA
Company’s Savings Plan (401K) and the USA Company’s Employee Stock Purchase Plan
while on foreign assignment.




Paying Office:  Salaries and allowances will be paid by the payroll entity
established for this assignment in local currency.  Any salary paid in the USA
(if elected) shall be charged to the Singapore Company.  Expense reimbursements
will be made in Singapore.




EMPLOYE BENEFITS




Employee will be provided benefits as per established Company policy in
Singapore appropriate to his position.




Healthcare coverage:  Employee elects to have a portion of salary paid in the
USA, he may elect to retain healthcare coverage under the USA healthcare
coverage plan, with emergency services, as described under the plan guidelines,
in Singapore.  Alternatively, the Company will pay to Employee a monthly amount
that is determined to be appropriate for supplemental health premiums for
Employee and family in Singapore.




Life Insurance:  Life Insurance coverage at a benefit amount of US$1 Million
will be provided to the Employee, with premium cost paid by the Company.








--------------------------------------------------------------------------------





Automobile:  Employee will be entitled to the use of a company car commensurate
with his position and in accordance with the Company’s established automobile
policy in Singapore.  A second car to be used for family purposes will be
provided by the Company.  Specifics on the car will be agreed upon by the EVP
ASPAC and the CEO.




Annual Leave (Vacation):  Upon assumption of duties in Singapore, Employee’s
accrual of vacation time under the USA vacation policy will stop.  Upon
assumption of duties in Singapore Employee will accrue annual leave/vacation
time in accordance with established Company policy in Singapore, and such time
will be no less than three (3) weeks per year.




Housing and Utilities:  The company will provide Employee with accommodation at
an amount mutually agreed as appropriate for Employee and family in Singapore
for the duration of the assignment.  The company will be responsible for
entering into the lease contract directly with the landlord and will pay the
monthly rent directly to the landlord or agent.




The Company will pay lease fees, utilities and certain other required costs
associated with the accommodation on the Employee’s behalf.




Temporary Housing:  Temporary housing will be provided in SIN or upon
repatriation to the USA if necessary.




Education:  Employee will be reimbursed by the Company for actual cost of
registration fees and tuition for each Dependent Child attending
Primary/Elementary or Secondary School in Singapore.




Club Membership:  The company will pay for a corporate membership in a country
club in Singapore for use by Employee for business and other purposes.  The
Company will also pay initiation and monthly dues for a corporate membership in
the American Club in Singapore.




TAXES




Income Taxes:  During the term of this agreement and any tax year directly
associated with or affected by the agreement terms, the Company will pay all
reasonable fees associated with the preparation of the Employee’s foreign and
home country returns and forms for reporting income taxes.  The Company will
authorize the use of PricewaterhouseCoopers as tax counsel.




Pre-Assignment / Post-Arrival Consultations – The Company will authorize
Employee to meet with a PricewaterhouseCoopers in the USA before the assignment
commences and on arrival in Singapore.  The same services will be provided to
Employee upon repatriation on to the USA.








--------------------------------------------------------------------------------





TAX EQUALIZATION




The intent is to have Employee incur an individual tax burden similar to that,
which would have been incurred in the USA, had the Employee not received
allowances and special tax considerations resulting from the international
assignment.




The general concepts are as follows:




Actual Taxes – In order to minimize any tax gains or losses to the Employee as a
result of the international assignment, the Company will pay Employee’s actual
home and host country taxes, subject to limitations as mutually agreed.  In
exchange, Employee’s base salary, incentives and bonus (where applicable) will
be reduced by a hypothetical tax which represents an estimate of the amount of
home country taxes that would have been paid had Employee not received
allowances or special tax considerations resulting from the assignment.




Hypothetical Taxes – The hypothetical tax reduction will be applied on a
pro-rata basis during each pay period.  The amount retained from the regular pay
period compensation will be referred to as estimated hypothetical tax.  Because
the estimated hypothetical tax is only an estimate, after each year’s returns
have been filed, an annual final hypothetical tax or Tax Equalization Settlement
calculation will be computed to determine the Employee’s final responsibility
for that year.




If the estimated hypothetical tax withheld is less than the amount of the final
hypothetical tax, Employee must reimburse the Company the shortfall.  Should the
estimated hypothetical tax withheld be greater than the final computed
hypothetical tax, the Employee will receive a refund of the excess.  PwC will
provide Employee with a detailed calculation of the final hypothetical tax.




The hypothetical tax will include appropriate federal, state, provincial and
local hypothetical obligations based on your home state/province/canton prior to
assignment.  The federal itemized deductions will be equal to actual itemized
deductions claimed on the return that were not reimbursed by the Company plus
the state and local hypothetical tax.







Under the Tax Equalization Guidelines, Employee will have the following
responsibilities:




·

to arrange financial affairs so as to comply with applicable home and host
country income tax requirements;

·

to provide the PricewaterhouseCoopers with complete information soon after the
close of the year to ensure that the required home and host country income tax
returns are prepared and filed on a timely basis to avoid imposition of interest
or penalties;





--------------------------------------------------------------------------------





·

to provide the Company proof of payment of taxes, other than through
withholding, e.g., canceled checks, in order to document that the reimbursed
taxes have been paid;

·

to review the Tax Equalization Settlement Calculation on a timely basis;

·

to authorize PricewaterhouseCoopers to release summary tax data to the Company
for purposes of reviewing your Tax Equalization Settlement Calculation;

·

to promptly settle any balances resulting from the final calculation of your
hypothetical tax, e.g., tax payments, refunds and loans;

·

to repay all refunds received from the home or host country to the Company;

·

to pay all estimated taxes on net personal income if required; and

·

to notify the Company in advance of any significant income events, e.g., sale of
an asset, inheritance, exercise of stock options, to allow for consultation with
PricewaterhouseCoopers and implementation of appropriate tax planning
strategies.

Tax Advances

Whenever possible, the Company will treat all host and home country tax payments
as salary cash advances.  This will be done primarily to allow for favorable
home and host country tax treatment.  Accordingly, Employee will be required to
execute and Acknowledgement of Tax Advance Liabilities to document his
unconditional obligation to repay tax advances through the equalization process.

TRAVEL, MOVING AND RELOCATION EXPENSES

Travel Expenses:  The company will purchase for Employee and spouse, one (1)
business class airline ticket (AD75 or AD50 or company discount travel to be
used whenever possible) each from Houston, Texas to Singapore and for the
children, one (1) coach class airline ticket (AD75 or AD50 or company discount
travel to be used whenever possible) each from Houston,  Texas to Singapore.
 Also, actual reasonable expenses incurred for authorized travel will be
reimbursed.

Personal baggage:  The actual costs for up to two (2) standard size pieces of
accompanied excess baggage for expatriation and repatriation will be reimbursed.

Storage:  The Company shall pay for reasonable storage expenses in the USA for
the Employee’s household goods during the duration of his foreign assignment.
 Such storage shall be provided by a contractor chosen and/or approved by the
Company’s USA Purchasing Department, and shall be provided for goods totaling a
maximum of 20,000 lbs.

Relocation Expenses:  The cost to move Employee’s household effects from
Houston, Texas to Singapore will be borne by the company.  At least two quotes
will be obtained, and approval of transport company will be made by
EGL/Headquarters Purchasing





--------------------------------------------------------------------------------





Department.  The Company will provide airfreight for goods deemed essential and
needed prior to the arrival of the household / personal effects moved via ocean.

Relocation Allowance:  A one-month salary allowance will be provided to the
employee to purchase appliances and cover miscellaneous relocation expenses for
relocation to Singapore.  The same will apply for repatriation back to the USA.

Principal Residence:  In the event Employee chooses to sell his home in Houston,
TX, the Company will pay closing costs and other expenses in accordance with
established Company Relocation policy.  The same will apply for the purchase of
a home upon repatriation in to the USA.  Coordination for the selling of
Employee’s principal residence in Houston, TX will be handled by the Corporate
Purchasing Department.

AUTHORIZED ABSENCES

Home Leave:  Employee and family will be permitted a Home Base visit twice per
twelve (12) month period, from Singapore to a city in the United States provided
the Employee will be returning to the assignment for an additional two (2)
months after the Home Base visit.  If the Home Base Visit is not used, either by
the employee or Authorized Dependent(s), cash in lieu of will not be paid.
 Vacation time must be used during authorized home leave.  Employee and spouse
will be allowed (one) trip per year business class paid for by the Company (AD75
or AD50 or company discount travel to be used whenever possible) and each child
will be allowed (two) trips per year in coach class paid for by the Company.
 (AD75 or AD50 or company discount travel to be used whenever possible)

Holidays:  Local Holidays will be observed in accordance with established
Company policy in Singapore.

REPATRIATION, TRANSFER OR TERMINATION

Repatriation:  Upon termination of this Assignment, the Company will provide a
position to the Employee in the United States or such other location as may be
mutually agreed which is at least comparable in status, duties, and salary to
the position held in the USA prior to the Assignment.  Upon termination of this
Assignment, and in accordance with the terms of this Agreement, the Company will
purchase for each immediate family member, (i.e., Employee and spouse, one (1)
business class airline ticket each and for the children, one (1) coach class
airline ticket (AD75 or AD50 or company discount travel to be used whenever
possible) each from Singapore to an assignment location in the United States.
 The Company will pay the cost of shipping the Employee’s personal effects from
Singapore to the new assignment location, in accordance with established Company
relocation policy and using a transport carrier selected by the Company.

Employment Termination:  To terminate the employment, the parties may mutually
agree upon a termination date or alternatively, the employee will give no less
than three months notice and the Company shall give no less than twelve months
notice.  Notice is to be given in writing.

Where notice is required but not given, salary for the period by which that
given falls short of that required shall be paid or forfeited as the case may
be.





--------------------------------------------------------------------------------





If employment is terminated by the Company without cause, the Company will
purchase one-way airline tickets for each, the Employee, his spouse and his
children (AD75 or AD50) from Singapore to the United States.  Further, the
Company will pay the cost of shipping the Employee’s personal effects from
Singapore to the United States, by a carrier selected by the Company.

If employment is terminated by the Employee without cause, the Company will be
under no obligation to repatriate or relocate the Employee, his family, or his
personal effects and household goods to the United States.

PROCESSING REQUIREMENTS

Work Visa for Singapore will be obtained by and service fees paid by the
company.

Any changes to this agreement must be in writing and endorsed by the Chief
Executive Officer.

Agreed.

  /s/ James R. Crane

 

6-25-2001

James R. Crane

 

Date

CEO, Eagle Global Logistics

      

  /s/Vittorio M. Favati

 

6-25-2001

Vittorio Favati

 

Date






